







MIDSOUTH BANCORP, INC.
2018 LONG-TERM INCENTIVE COMPENSATION PLAN





--------------------------------------------------------------------------------


TABLE OF CONTENTS








Article 1.
Purpose
1
Article 2.
Administration
1
 
2.1
Composition
1
 
2.2
Authority
1
Article 3.
Eligible Participants
1
Article 4.
Types of Incentives
2
Article 5.
Shares Subject to the Plan
2
 
5.1
Number of Shares
2
 
5.2
Type of Common Stock
2
 
5.3
Annual Award Limits
2
 
5.4
Minimum Vesting Period
3
 
5.5
Section 162(m) Transition Rule
4
Article 6.
Stock Options
4
 
6.1
Price
4
 
6.2
Number
4
 
6.3
Duration and Time for Exercise
4
 
6.4
Repurchase
4
 
6.5
Manner of Exercise
5
 
6.6
Incentive Stock Options
5
 
6.7
Repricing; Cancellation and Re-Grant of Incentives
6
 
6.8
No Dividends on Stock Options
6
Article 7.
Restricted Stock and Restricted Stock Units
6
 
7.1
Grant of Restricted Stock or Restricted Stock Units
6
 
7.2
The Restricted Period
6
 
7.3
Escrow
6
 
7.4
Dividends on Restricted Stock and RSUs
7
 
7.5
Forfeiture
7
 
7.6
Expiration of Restricted Period
7
 
7.7
Rights as a Shareholder
7
Article 8.
Stock Appreciation Rights
8
 
8.1
Number
8
 
8.2
Duration and Time for Exercise
8
 
8.3
Exercise
8
 
8.4
Payment
8
 
8.5
Stockholder Rights
9
Article 9.
Performance Shares and Performance Units
9
 
9.1
Performance Objectives
9
 
9.2
Not a Shareholder
10
 
9.3
Dividend Equivalents
10
Article 10.
Cash-Based Awards; Other Stock-Based Awards
10
 
10.1
Cash-Based Awards
10
 
10.2
Other Stock-Based Awards
11
Article 11.
General
11






--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






 
11.1
Duration
11
 
11.2
Transferability of Incentives
11
 
11.3
Effect of Termination of Employment or Death
12
 
11.4
Additional Condition
12
 
11.5
Adjustment
13
 
11.6
Incentive Agreements
13
 
11.7
Withholding
13
 
11.8
No Continued Employment
14
 
11.9
Deferral Permitted
14
 
11.10
Extension of Term of Incentive
14
 
11.11
Amendment of the Plan
14
 
11.12
Performance Objectives Defined
14
Article 12.
Change of Control
14
Article 13.
Definition of Fair Market Value
17
Article 14.
Clawback Provision
17
Article 15.
Banking Regulatory Provision
17
Article 16.
Non-Qualified Deferred Compensation
18
Article 17.
Effective Date
18



 
 
 




--------------------------------------------------------------------------------









Article 1. Purpose.
The purpose of the 2018 Long-term Incentive Plan (the “Plan”) is to increase
shareholder value of MidSouth Bancorp, Inc. (“MidSouth”) and to advance the
interests of it and its subsidiaries (collectively, the “Company”) by furnishing
a variety of economic incentives (the “Incentives”) designed to attract, retain
and motivate key employees, officers and directors and to strengthen the
mutuality of interests between such persons and shareholders. Incentives may
consist of opportunities to purchase or receive shares of MidSouth common stock
(the “Common Stock”), monetary payments, or both, on terms determined under the
Plan. As used in the Plan, the term “subsidiary” means any corporation of which
MidSouth owns (directly or indirectly) within the meaning of Section 424(f) of
the Internal Revenue Code of 1986, as amended (the “Code”), 50% or more of the
total combined voting power of all classes of stock (including any corporation
that becomes a subsidiary after the adoption of the Plan).

Article 2.     Administration.

2.1    Composition. The Plan shall be administered by the Compensation Committee
(the “Committee”) of MidSouth’s Board of Directors (“Board”). The Committee
shall consist of not fewer than three members of the Board, each of whom shall
qualify as a “non-employee director” under Rule 16b-3 under the Securities
Exchange Act of 1934 (the “1934 Act”). Each member of the Committee shall also
be independent within the meaning of the rules of the New York Stock Exchange
(“NYSE”).

2.2    Authority. The Committee shall have plenary authority to award Incentives
within Plan limits, to interpret the Plan, to establish any rules or regulations
relating to the Plan that it determines to be appropriate, to enter into
agreements with participants as to the terms of the Incentives (“Incentive
Agreements”), to accelerate the exercisability or settlement of an Incentive,
and to make any other determination that it believes necessary or advisable for
the Plan’s proper administration. Its decisions in matters relating to the Plan
shall be final and conclusive on the Company, the participants and all other
persons. The Committee may delegate its authority hereunder to the extent
provided elsewhere herein. Subject to Section 5.3(f), only the Board shall have
the authority to award Incentives under the Plan to directors of MidSouth who
are not also full-time employees of the Company (“Outside Directors”). Whenever
the Committee is referenced in this Plan, the Committee shall refer to the Board
with respect to Incentives awarded or to be awarded to Outside Directors.

Article 3.     Eligible Participants.
Key employees and directors of the Company (including officers and directors who
are full-time employees and Outside Directors) shall become eligible to receive
Incentives under the Plan when designated by the Committee. Employees and
Outside Directors may be designated individually or by groups or categories, as
the Committee deems appropriate. With respect to





--------------------------------------------------------------------------------





participants not subject to Section 16 of the 1934 Act nor Outside Directors,
the Committee may delegate its authority to designate participants, to determine
the size and type of Incentives to be received by those participants and to
determine or modify performance objectives for those participants.

Article 4.     Types of Incentives.
Incentives may be granted under the Plan in any of the following forms, either
individually or in combination: (a) incentive stock options (“ISO”) and
non-qualified stock options (“NQO” and together with ISOs, “Options”); (b) stock
appreciation rights (“SARs”); (c) restricted stock; (d) performance shares; (e)
restricted stock units (“RSUs”); (f) performance units; (g) cash-based awards
and (h) other stock-based awards.

Article 5.     Shares Subject to the Plan.

5.1    Number of Shares. Subject to adjustment as provided in Article 11.5, the
maximum number of shares of Common Stock available for Incentives under the Plan
shall be 560,000 shares of Common Stock, and the total number of shares of
Common Stock that may be delivered pursuant to the exercise of ISOs granted
under the Plan may not exceed 560,000. The maximum number of shares of Common
Stock available for issuance under the Plan shall be reduced by the full number
of shares of Common Stock covered by Incentives granted under the Plan. This
reduction shall include the full number of shares of Common Stock covered by an
Incentive Agreement, regardless of whether (i) any shares of Common Stock are
tendered in payment of the exercise or strike or purchase price of any Option or
SAR or other Incentive, (ii) any such Option, SAR, or other Incentive covering
shares of Common Stock under the Plan ultimately is settled in cash or by
delivery of shares of Common Stock (either by share netting, an attestation
process, or actual delivery), (iii) shares of Common Stock were used to satisfy
any tax withholdings, or (iv) shares of Common Stock were repurchased by the
Company with Option or SAR proceeds. If, however, any Incentive granted under
this Plan terminates, expires, is forfeited because any performance or
time-based vesting requirements were not satisfied, or lapses for any reason,
any shares of Common Stock subject to such Incentive shall again be available
for a grant of an Incentive Award under the Plan.

5.2    Type of Common Stock. Common Stock issued under the Plan may be
authorized and unissued shares or previously-issued shares now held as treasury
shares.

5.3    Annual Award Limits. The following limits (twice that limit for awards
that are granted to any one Participant in any one Plan Year in which the
Participant first commences employment or service) (each an “Annual Award Limit”
and, collectively, “Annual Award Limits”) shall apply to grants of Awards under
this Plan (based on the highest level of achievement resulting in the maximum
payout):


2

--------------------------------------------------------------------------------





(a)
Options: The maximum aggregate number of Shares subject to Options granted in
any one Plan Year to any one Participant shall be two hundred fifty thousand
(250,000) Shares.

(b)
SARs: The maximum aggregate number of Shares subject to Stock Appreciation
Rights granted in any one Plan Year to any one Participant shall be two hundred
fifty thousand (250,000) Shares.

(c)
Restricted Stock or Restricted Stock Units: The maximum aggregate grant with
respect to Awards of Restricted Stock or Restricted Stock Units in any one Plan
Year to any one Participant shall be two hundred fifty thousand (250,000)
Shares.

(d)
Performance Units or Performance Shares: The maximum aggregate number of
Performance Units or Performance Shares that a Participant may be awarded in any
one Plan Year shall be two hundred fifty thousand (250,000) Shares. Up to two
and one-half Shares (or the cash value of two and one-half Shares) may be issued
with respect to a Performance Unit or Performance Share, depending on the level
of performance.

(e)
Cash-Based Awards or other stock-based awards: The maximum aggregate amount
awarded with respect to Cash-Based Awards to any one Participant in any one Plan
Year may not exceed one million ($1,000,000) dollars determined as of the date
of grant. The maximum aggregate amount awarded with respect to other Stock-Based
Awards to any one Participant in any one Plan Year may not exceed two hundred
fifty thousand (250,000) Shares.

(f)
Outside Directors. Notwithstanding any provision to the contrary in the Plan or
in any policy of the Company regarding compensation payable to an Outside
Director, the sum of the grant date fair value (determined as of the grant date
in accordance with Financial Accounting Standards Board Accounting Standards
Codification Topic 718, or any successor thereto) of all Incentives payable in
shares of Common Stock that may be granted under the Plan to an individual as
compensation for services as an Outside Director during any fiscal year of the
Company shall not exceed $100,000. For avoidance of doubt, compensation shall
count towards this limit for the fiscal year in which it was granted, and not
when later earned or distributed.


5.4    Minimum Vesting Period. Notwithstanding anything else contained herein to
the contrary, no Incentive may vest sooner than one (1) year from the date of
grant, and no Incentive award or grant document may waive or supersede this
minimum; provided, however, that the


3

--------------------------------------------------------------------------------





foregoing minimum vesting period shall not apply to Incentives involving an
aggregate number of shares of Common Stock not in excess of five percent (5%) of
the aggregate number of shares of Common Stock that may be delivered in
connection with Incentives (as set forth in this Article 5).

5.5    Section 162(m) Transition Rule If and to the extent that the Committee
grants an Incentive that is intended to qualify as “qualified performance-based
compensation” under Section 162(m) of the Code, prior to the enactment of the
Tax Cuts and Jobs Act of 2017, or grants an Incentive in substitution for any
such Incentive, then the Incentive shall be (i) subject to such terms and
conditions as are required for the Incentive to continue to qualify under the
transition rule for “qualified performance-based compensation” under Section
162(m) of the Code under the Tax Cuts and Jobs Act of 2017, as the Committee
shall determine, (ii) the Incentive will be administered by a sub-committee of
the Committee which is comprised of two or more members that qualify as “outside
directors” under Section 162(m) of the Code prior to the enactment of the Tax
Cuts and Jobs Act of 2017, and (iii) none of the provisions of the Plan shall
apply to such Incentive to the extent such provisions would result in the
Incentive no longer qualifying under the transition rule for “qualified
performance-based compensation” under Section 162(m) of the Code prior to the
Tax Cuts and Jobs Act of 2017.

Article 6.     Stock Options.
A stock option is a right to purchase shares of Common Stock from MidSouth.
Stock options granted under this Plan may be ISOs or NQOs. Any option that is
designated as a NQO shall not be treated as an ISO. Each stock option granted by
the Committee under this Plan shall be subject to the following terms and
conditions:

6.1    Price. The exercise price per share shall be determined by the Committee,
subject to adjustment under Article 11.5; provided that in no event shall the
option price be less than the Fair Market Value of a share of Common Stock on
the date of grant.

6.2    Number. The number of shares of Common Stock subject to the option shall
be determined by the Committee, subject to adjustment under Article 11.5.

6.3    Duration and Time for Exercise. The term and exercisability of each stock
option shall be determined by the Committee, which may also accelerate the
exercisability of any stock option.

6.4    Repurchase. Upon approval of the Committee, unless prohibited by Section
6.7 below, MidSouth may repurchase a previously granted stock option from a
participant before it has been exercised by payment to the participant of the
amount per share by which the Fair Market Value (as defined in Article 13) of
the Common Stock subject to the option on the date of purchase exceeds the
exercise price.


4

--------------------------------------------------------------------------------






6.5    Manner of Exercise. A stock option may be exercised, in whole or in part,
by giving written notice to MidSouth specifying the number of shares of Common
Stock to be purchased and accompanied by the full purchase price for such shares
in United States dollars. The price may be paid (a) by cash, uncertified or
certified check or bank draft, (b) by delivery of shares of Common Stock held by
the optionee in payment of all or any part of the option price, which shares
shall be valued for this purpose at the Fair Market Value on the date such
option is exercised, (c) by delivering a properly executed exercise notice
together with irrevocable instructions to a broker approved by MidSouth (with a
copy to MidSouth) to promptly deliver to MidSouth the amount of sale or loan
proceeds to pay the exercise price, (d) by means of a “net exercise” procedure
pursuant to which shares of Common Stock may be withheld from delivery under the
stock option or (e) in such other manner as may be authorized from time to time
by the Committee. In the case of delivery of an uncertified check upon exercise
of a stock option, no shares shall be issued until the check has been paid in
full. Prior to the issuance of shares of Common Stock upon the exercise of a
stock option, a participant shall have no rights as a shareholder.

6.6    Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, the following additional provisions shall apply to the grant of stock
options that are intended to qualify as ISOs (as is defined in Section 422 of
the Code):
(a)
Any ISO agreement authorized under the Plan shall contain such other provisions
as the Committee shall deem advisable, but shall in all events be consistent
with and contain or be deemed to contain all provisions required in order to
qualify the options as ISOs.

(b)
All ISOs must be granted within ten years from the date on which this Plan was
adopted by the Board originally.

(c)
Unless sooner exercised, all ISOs shall expire no later than ten years after the
date of grant.

(d)
The option price for ISOs shall be not less than the Fair Market Value of the
Common Stock subject to the option on the date of grant.

(e)
No ISO shall be granted to any participant who, at the time such option is
granted, would own (within the meaning of Section 422(b)(6) of the Code) stock
possessing more than 10% of the total combined voting power of all classes of
stock of the employer corporation or of its parent or subsidiary corporation
unless the option price is not less than 110% of the Fair Market Value of the
Common Stock subject to the option on the date of grant and, unless sooner
exercised, such options expire no later than five years after the date of grant.



5

--------------------------------------------------------------------------------





(f)
The aggregate Fair Market Value (determined with respect to each ISO as of the
time such ISO is granted) of the Common Stock with respect to which ISO are
exercisable for the first time by a participant during any calendar year (under
the Plan or any other plan of the Company or any Subsidiary) shall not exceed
$100,000. To the extent this $100,000 limitation is exceeded, the options that
relate to the excess shall be treated as NQOs.


6.7    Repricing; Cancellation and Re-Grant of Incentives. Neither the Board nor
any Committee shall have the authority to: (i) reprice any outstanding Incentive
under the Plan, (ii) provide for the exchange of an Option, SAR or other
purchase right granted under the Plan for cash or any other Incentive when the
exercise price or strike or purchase price of such Option. Stock Appreciation
Right or purchase right, respectively, is greater than or equal to the Fair
Market Value of a share of Common Stock or (iii) cancel and re-grant any
outstanding Incentive under the Plan in a manner that would constitute a
repricing of such Incentive under applicable accounting rules, in each case
unless the stockholders of the MidSouth have approved such an action within
twelve (12) months prior to such an event; provided, however, that this
provision shall not prevent cancellations of Incentives upon expiration or
termination of such Incentives and the return of the underlying shares of Common
Stock to the Plan for future issuance pursuant to Section 5.1 hereof.

6.8    No Dividends on Stock Options. No dividends or dividend equivalents may
be granted or paid with respect to any stock options granted under the Plan.

Article 7.     Restricted Stock and Restricted Stock Units.

7.1    Grant of Restricted Stock or Restricted Stock Units. The Committee may
award shares of restricted stock and/or RSUs as it determines pursuant to
Article 3. An award may be subject to the attainment of specified performance
goals or targets, restrictions on transfer, forfeitability provisions and such
other terms and conditions as the Committee may determine, subject to the Plan.

7.2    The Restricted Period. Subject to Section 5.4, at the time an award of
restricted stock is made, the Committee shall establish a period of time during
which the transfer of the shares shall be restricted (the “Restricted Period”).
Each award of restricted stock may have a different Restricted Period.

7.3    Escrow. The participant receiving restricted stock and/or RSUs shall
enter into an Incentive Agreement with MidSouth setting forth the conditions of
the grant. Shares of restricted stock will be registered in the name of the
participant via the Direct Registration System (DRS), which is a form of
“book-entry” ownership, with MidSouth’s transfer agent. For the Restricted
Period, the shares shall have an accompanying notation or shall otherwise be
accompanied by a legend in substantially the following form:


6

--------------------------------------------------------------------------------





“The transferability of these shares registered in the Direct Registration
System or represented by this certificate are subject to the terms (including
conditions of forfeiture) of the MidSouth Bancorp 2018 Long-term Incentive Plan
and an agreement entered into between the registered owner and MidSouth Bancorp,
Inc. thereunder. Copies of the Plan and agreement are on file and available for
inspection at the principal office of the Company.

7.4    Dividends on Restricted Stock and RSUs. Notwithstanding anything else
contained herein to the contrary, dividends may accrue with respect to unvested
Restricted Stock and RSUs, but will not be paid or issued until such Restricted
Stock or RSU is fully vested and the shares of Common Stock are issued and such
shares of Restricted Stock are no longer subject to any vesting requirements or
repurchase rights on behalf of MidSouth. In such case, the dividends may be
deemed reinvested in additional unvested Restricted Stock or RSUs which remain
subject to the same Restricted Period to which the unvested Restricted Stock or
RSUs to which the dividends related or accumulated and paid in cash if and at
the same time as the Restricted Period lapses for the unvested Restricted Stock
or RSUs to which the dividends related. For the avoidance of doubt, dividend
payouts are prohibited on unvested Restricted Stock and RSU Incentives.

7.5    Forfeiture. If any shares of restricted stock and/or RSUs are forfeited
under the Incentive Agreement (including any additional accrued shares that may
result from the reinvestment of cash and stock dividends, if so provided in the
Incentive Agreement), such forfeited shares shall be canceled. The participants
shall have the same rights and privileges, and be subject to the same forfeiture
provisions, with respect to any additional shares received pursuant to Article
11.5 due to a recapitalization, merger or other change in capitalization.

7.6    Expiration of Restricted Period. Upon the expiration or termination of
the Restricted Period and the satisfaction of any other conditions prescribed by
the Committee or at such earlier time as provided for in Article 7.2 and in the
Incentive Agreement, the restrictions applicable to the Restricted Stock and/or
RSUs shall lapse and the restriction will be removed and the number of shares of
restricted stock and/or RSU with respect to which the restrictions have lapsed
shall be delivered, free of all such restrictions and legends other than those
required by law, to the participant or the participant’s estate, as the case may
be.

7.7    Rights as a Shareholder. Subject to the Plan and Section 7.4, each
participant receiving restricted stock shall have all the rights of a
shareholder with respect to such stock during any period in which such stock is
subject to forfeiture and restrictions on transfer, including without
limitation, the right to vote such stock. Subject to the Plan and Section 7.4,
no participant shall, as a result of receiving a grant of RSUs, have any rights
as a stockholder until and then only to the extent the RSUs are settled in
shares of Common Stock, unless the Incentive Agreement specifically provides
otherwise.




7

--------------------------------------------------------------------------------








Article 8.     Stock Appreciation Rights.
A SAR is a right to receive, without payment to MidSouth, a number of shares of
Common Stock, cash or any combination thereof, the amount of which is determined
pursuant to the formula set forth in Article 8.4. A SAR may be granted with
respect to any stock option granted under the Plan concurrently with the grant
of such option (as to all or any portion of the shares of Common Stock subject
to the option) or alone without reference to any related option. Each SAR
granted by the Committee under the Plan shall be subject to the following terms
and conditions:

8.1    Number. The SAR shall relate to such number of shares of Common Stock as
shall be determined by the Committee, subject to Article 5.1 and subject to
adjustment as provided in Article 11.5. In the case of a SAR granted with
respect to a stock option, the number of shares of Common Stock to which the SAR
pertains shall be reduced in the same proportion that the holder of the option
exercises the related stock option.

8.2    Duration and Time for Exercise. The term and exercisability of each SAR
shall be determined by the Committee. Unless otherwise provided by the Committee
in the Incentive Agreement, each SAR issued in connection with a stock option
shall become exercisable at the same time or times, to the same extent and upon
the same conditions as the related stock option. No participant may be granted
SARs with respect to an ISO (under this plan or any other plan of the Company)
which are exercisable for the first time by the participant during any calendar
year for more than $100,000; if the limitation is exceeded, the options that
relate to the excess shall be treated as NQOs. The Committee may in its
discretion accelerate the exercisability of any SAR at any time.

8.3    Exercise. A SAR may be exercised, in whole or in part, by giving written
notice to MidSouth, specifying the number of SARs that the holder wishes to
exercise. MidSouth shall, within 30 days of receipt of notice of exercise,
deliver to the exercising holder certificates for the shares of Common Stock or
shall cause such number of shares of Common Stock to be registered in the name
of the participant via the DRS with MidSouth’s transfer agent, or shall deliver
cash, or both, as determined by the Committee, to which the holder is entitled
pursuant to Article 8.4.

8.4    Payment. Subject to the right of the Committee to deliver cash in lieu of
shares of Common Stock, the number of shares of Common Stock that shall be
issuable upon the exercise of an SAR shall be determined by dividing:
(a)
the number of shares as to which the SAR is exercised multiplied by the amount
by which the Fair Market Value of the shares of Common Stock subject to the SAR
on the Exercise Date exceeds (1) in the case of a SAR related to a stock option,
the purchase price of the shares under the option



8

--------------------------------------------------------------------------------





or (2) in the case of a SAR granted alone, without reference to a related stock
option, an amount equal to the Fair Market Value of a share of Common Stock on
the date of grant, which shall be determined by the Committee at the time of
grant, subject to adjustment under Article 11.5 ); by
(b)
the Fair Market Value of a share of Common Stock on the Exercise Date.

In lieu of issuing shares of Common Stock upon the exercise of a SAR, the
Committee may elect to pay the holder of the SAR cash equal to the Fair Market
Value on the Exercise Date of any or all of the shares that otherwise would be
issuable. No fractional shares of Common Stock shall be issued upon the exercise
of a SAR; instead, the holder of a SAR shall be entitled to receive a cash
adjustment equal to the same fraction of the Fair Market Value of a share of
Common Stock on the Exercise Date or to purchase the portion necessary to make a
whole share at its Fair Market Value on the Exercise Date. Notwithstanding
anything else contained herein to the contrary, no dividends or dividend
equivalents may be paid or granted with respect to any SARs granted under the
Plan.

8.5    Stockholder Rights. No participant shall, as a result of receiving a SAR,
have any rights as a stockholder unless and until the date the SAR is exercised
and then only to the extent that the SAR is settled by the issuance of shares of
Common Stock.

Article 9.     Performance Shares and Performance Units.
A performance share or performance unit consists of an award that may be paid in
shares of Common Stock or in cash, as described below. Subject to Section 5.4,
the award of performance shares and performance units shall be subject to such
terms and conditions as the Committee deems appropriate.

9.1    Performance Objectives. Each performance share and performance unit will
be subject to performance objectives for MidSouth or one of its subsidiaries,
divisions or departments to be achieved by the end of a specified period. The
Committee shall set performance goals and objectives in its discretion which,
depending on the extent to which they are met, will determine the value and/or
number of performance units that will be paid out to the participant. Examples
of such performance objectives are provided in Article 11.12 except that any
Incentives intended to constitute “qualified performance-based compensation”
under the transition rule for Section 162(m) of the Code must be based on one or
more of the performance objectives set forth therein. The number of performance
shares and/or performance units awarded shall be determined by the Committee as
described in this Section 9.1 and may be subject to such terms and conditions as
it shall determine. If the performance objectives are achieved, each participant
will be paid (a) a number of shares of Common Stock equal to the number of
performance shares initially granted to him or her; (b) a cash payment equal to
the Fair Market Value of such number of shares of Common Stock on the date the
performance objectives are met or such other date as may be provided by the
Committee or (c) a combination of shares of Common Stock and cash, as may be
provided by the


9

--------------------------------------------------------------------------------





Committee. Notwithstanding the foregoing, unless otherwise provided in the
Incentive Agreement, the Committee may in its discretion declare the performance
objectives achieved or waived. To the extent a performance share or performance
unit is intended to qualify as performance based compensation under Section
162(m) of the Code transition rule, it must meet the additional requirements
imposed thereby. With respect to any Incentive that is intended to require the
satisfaction of a performance objective, the Committee shall interpret the Plan,
and such Incentive shall not be paid until the Committee shall first have
certified in writing that the performance objective(s) have been satisfied. All
decisions, determinations, interpretations and actions taken by the Committee
regarding the Plan and regarding the achievement of performance objectives shall
be conclusive and binding on all parties concerned. The Committee shall consider
such factors as it deems relevant, in its sole and absolute discretion, to
making such decisions, determinations and interpretations including, without
limitation, the recommendations or advice of any officer or other employee of
the Corporation and such attorneys, consultants and accountants as it may
select.

9.2    Not a Shareholder. Except as set forth in Section 9.3, the award of
performance shares and performance units to a participant shall not create any
rights in such participant as a shareholder of MidSouth, until the payment of
shares of Common Stock with respect to an award, at which time such stock shall
be considered issued and outstanding.

9.3    Dividend Equivalents. A performance share and performance unit award may
only be granted in conjunction with dividend equivalent payment rights or other
such rights. Dividend equivalent payments may only be accumulated and made to
the participant at the end of the specified performance period provided such
performance objectives and other terms and conditions have been satisfied or may
be deemed to be reinvested in additional performance shares or performance units
at the Fair Market Value of a share of Common Stock on the date of payment of
the dividend or issuance of the right and subject to the same performance and
other terms and conditions as the performance shares or performance units to
which the dividends related. Notwithstanding anything else contained herein to
the contrary, dividend equivalents may accrue with respect to unvested
performance shares and performance unit awards, but will not be paid or issued
until such performance shares or performance unit awards are fully vested and
the performance shares or performance units are issued and such performance
shares or performance units are no longer subject to any vesting requirements or
repurchase rights on behalf of the Company. For the avoidance of doubt, dividend
equivalent payouts are prohibited on unvested performance shares or performance
units.

Article 10.     Cash-Based Awards; Other Stock-Based Awards.

10.1    Cash-Based Awards Subject to the terms and provisions of the Plan, the
Committee, at any time and from time to time, may grant Cash-Based Awards in
such amounts and upon such terms as the Committee may determine. Subject to
Section 5.4, the Committee may grant a Cash-Based Award with a period that
covers such number of calendar or fiscal years as the Committee


10

--------------------------------------------------------------------------------





shall determine and set forth in the Award Agreement. A Cash-Based Award may be
subject to substantial risk of forfeiture conditions as the Committee may
impose, which conditions may lapse at such times or upon satisfaction of such
terms and achievement of such objectives as the Committee shall determine and
set forth in the Incentive Agreement. A Cash-Based Award shall become payable no
later than the 15th day of the third month following the end of the taxable year
of the Participant, or the fiscal year of the Company, in which the
Participant’s rights under such Cash-Based Award are no longer subject to a
substantial risk of forfeiture.

10.2    Other Stock-Based Awards The Committee is authorized to grant such other
stock-based awards that are denominated or payable in, valued in whole or in
part by reference to, or otherwise based on, or related to, shares of Common
Stock, as deemed by the Committee to be consistent with the purposes of the
Plan. Subject to and consistent with the provisions of the Plan, the Committee
shall determine the terms and conditions of such other stock-based awards.
Except as provided by the Committee, shares delivered pursuant to a purchase
right granted under this Section 10.2 shall be purchased for such consideration,
paid for by such methods and in such forms, including cash, shares of Common
Stock, outstanding Incentives or other property, as the Committee shall
determine, provided, however, that the purchase price of shares subject to an
other-stock-based award in the nature of purchase rights must be no less than
the Fair Market Value of the Common Stock as of the date of grant of the award.
Subject to the prohibition against repricings and Section 5.4, the Committee may
grant shares of Common Stock as bonus shares or in lieu of any cash otherwise
payable under bonuses.

Article 11.     General.

11.1    Duration. Subject to Article 11.10, the Plan shall remain in effect
until all Incentives granted under the Plan have either been satisfied by the
issuance of shares of Common Stock or the payment of cash or been terminated
under the terms of the Plan and all restrictions imposed on shares of Common
Stock in connection with their issuance under the Plan have lapsed.

11.2    Transferability of Incentives. No Incentives granted under the Plan may
be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant otherwise than by will or by the laws of descent and
distribution (or in the case of Restricted Stock, to the Company) or pursuant to
a domestic relations court order, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable.
Incentives may be exercised during the lifetime of a participant only by the
participant, by the participant’s guardian or legal representative or by a
permitted transferee as provided below. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of an Incentive, or levy of
attachment or similar process upon the Incentive not specifically permitted
herein, shall be null and void and without effect.


11

--------------------------------------------------------------------------------





Notwithstanding the foregoing, to the extent provided in the Incentive
Agreement, Incentives (other than ISOs and corresponding Incentives), may be
transferred, without consideration, to a Permitted Transferee. For this purpose,
a “Permitted Transferee” in respect of any Participant means any member of the
Immediate Family of such Participant, any trust of which all of the primary
beneficiaries are such Participant and/or members of his or her Immediate
Family, or any partnership (including limited liability companies and similar
entities) of which all of the partners or members are such Participant and/or
members of his or her Immediate Family; and the “Immediate Family” of a
Participant means the Participant’s spouse, any person sharing the Participant’s
household (other than a tenant or employee), children, stepchildren,
grandchildren, parents, stepparents, siblings, grandparents, nieces and nephews.
Such Incentive may be exercised by such transferee in accordance with the terms
of the Incentive Agreement. If so determined by the Committee, a Participant
may, in the manner established by the Committee, designate a beneficiary or
beneficiaries to exercise the rights of the Participant, and to receive any
distribution with respect to any Incentive upon the death of the Participant. A
transferee, beneficiary, guardian, legal representative or other person claiming
any rights under the Plan from or through any Participant shall be subject to
and consistent with the provisions of the Plan and any applicable Incentive
Agreement, except to the extent the Plan and Incentive Agreement otherwise
provide with respect to such persons, and to any additional restrictions or
limitations deemed necessary or appropriate by the Committee.

11.3    Effect of Termination of Employment or Death. If an employee participant
ceases to be an employee of the Company or an Outside Director for any reason,
including death, disability, early retirement or normal retirement, any
Incentives may be exercised, shall vest or shall expire at such times as may be
determined by the Committee in the Incentive Agreement.

11.4    Additional Condition. Anything in this Plan to the contrary
notwithstanding: (a) MidSouth may, if it determines it necessary or desirable
for any reason, at the time of award of any Incentive or the issuance of any
shares of Common Stock pursuant to any Incentive, require the recipient, as a
condition to the receipt thereof or to the receipt of shares of Common Stock
issued pursuant thereto, to deliver to MidSouth a written representation of
present intention to acquire the Incentive or the shares of Common Stock issued
pursuant thereto for his own account for investment and not for distribution;
and (b) if at any time MidSouth further determines, in its sole discretion, that
the listing, registration or qualification (or any updating of any such
document) of any Incentive or the shares of Common Stock issuable pursuant
thereto is necessary on any securities exchange or under any federal or state
securities or blue sky law, or that the consent or approval of any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with the award of any Incentive, the issuance of shares of Common Stock pursuant
thereto, or the removal of any restrictions imposed on such shares, such
Incentive shall not be awarded or such shares of Common Stock shall not be
issued or such restrictions shall not be removed, as the case may be, in whole
or in part, unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to MidSouth.


12

--------------------------------------------------------------------------------






11.5    Adjustment. In the event of any merger, consolidation or reorganization
of MidSouth with any other corporation or corporations, there shall be
substituted for each of the shares of Common Stock then subject to the Plan and
outstanding Incentives, including shares subject to restrictions, options, or
achievement of performance share objectives, the number and kind of shares of
stock or other securities to which the holders of the shares of Common Stock
will be entitled pursuant to the transaction. In the event of any
recapitalization, stock dividend, stock split, combination of shares or other
change in the Common Stock, the number of shares of Common Stock then subject to
the Plan, including shares subject to outstanding Incentives, shall be adjusted
in proportion to the change in outstanding shares of Common Stock. In the event
of any such adjustments, the purchase price of any option, the performance
objectives of any Incentive, and the shares of Common Stock issuable pursuant to
any Incentive shall be adjusted as and to the extent appropriate, in the
reasonable discretion of the Committee, to provide participants with the same
relative rights before and after such adjustment.

11.6    Incentive Agreements. The terms of each Incentive shall be stated in an
electronic or written agreement approved by the Committee.

11.7    Withholding. At any time that a participant is required to pay to the
Company an amount that is the minimum (that will not result in adverse financial
accounting consequences) required to be withheld under the applicable income and
employment tax laws in connection with the issuance of shares of Common Stock or
payment of cash under the Plan or upon the lapse of restrictions on shares of
restricted stock, the participant may, subject to the Committee’s right of
disapproval, satisfy this obligation in whole or in part by electing (the
“Election”) to have the Company withhold from the distribution shares of Common
Stock having a value equal to the amount required to be withheld. The value of
the shares withheld shall be based on the Fair Market Value of the Common Stock
on the date that the amount of tax to be withheld shall be determined (the “Tax
Date”).
Each Election must be made prior to the Tax Date. The Committee may disapprove
of any Election or may suspend or terminate the right to make Elections. If a
participant makes an election under Section 83(b) of the Code with respect to
shares of restricted stock, an Election is not permitted to be made with respect
to such shares of restricted stock.
A participant may also satisfy his or her total tax liability related to an
Incentive by delivering shares of Common Stock that are held by the participant.
The value of the shares delivered shall be based on the Fair Market Value of the
Common Stock on the Tax Date.
The participant will be responsible to pay to the Company in cash, or have
withheld from any cash payments, any amounts to be withheld under applicable
income and employment tax laws in connection with an Incentive to the extent not
paid as described above.


13

--------------------------------------------------------------------------------






11.8    No Continued Employment. No participant shall have any right, because of
his or her participation, to continue in the employ or service of the Company or
any of its subsidiaries for any period of time or to any right to continue his
or her present or any other rate of compensation.

11.9    Deferral Permitted. Payment of cash or distribution of any shares of
Common Stock to which a participant is entitled under any Incentive shall be
made as provided in the Incentive Agreement. Payment (other than pursuant to an
option or SAR) may be deferred at the option of the participant if provided in
the Incentive Agreement and to the extent permitted pursuant to Section 409A of
the Code.

11.10    Extension of Term of Incentive Notwithstanding any provision of the
Plan providing for the maximum term of an Incentive, in the event any Incentive
would expire prior to exercise, vesting or settlement because trading in shares
of Common Stock is prohibited by law or by any insider trading policy of the
Company, the Committee may extend the term of the Incentive (or provide for such
in the applicable Incentive Agreement) until thirty (30) days after the
expiration of any such prohibitions to permit the Participant to realize the
value of the Incentive, provided such extension (i) is permitted by law, (ii)
does not violate Section 409A of the Code with respect to the Incentive, and
(iii) does not otherwise adversely impact the tax consequences of the Incentive
(such as ISOs and related Incentives).

11.11    Amendment of the Plan. The Board may amend or discontinue the Plan at
any time; provided, however, that no such amendment or discontinuance shall
change or impair in a materially-adverse way, without the consent of the
recipient, an Incentive previously granted; and provided further, that an
amendment to (i) materially increase the number of shares of Common Stock
issuable through the Plan, (ii) materially modify the eligibility requirements,
(iii) materially increase the benefits under the Plan or (iv) change the
performance conditions or related limits set forth in the Plan for Incentives
that are intended to be performance-based compensation under the special
transition rule of Section 162(m) of the Code, must be approved by the
shareholders of MidSouth.

11.12    Performance Objectives Defined. The Plan permits performance goals to
be based on one or more objective business criteria, which may include the
following: revenue, earnings (including earnings before interest, taxes,
depreciation and amortization), operating income, net income, profit margins,
earnings per share, return on assets, return on equity, return on average
equity, return on tangible equity, net interest margin, economic value-added,
stock price, volume of business, market share, book value, expense management,
cash flow, customer satisfaction, credit quality, credit performance, employee
retention, compliance standards, and any other industry based criteria utilized
in measuring the performance of a financial services company.

Article 12.     Change of Control.
(a)
A Change of Control shall mean:



14

--------------------------------------------------------------------------------





(1)
the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the 1934 Act) of beneficial ownership (within
the meaning of Rule 13d-3 under the 1934 Act) of more than 30% of the
outstanding voting power with respect to the election of directors (“Voting
Securities”); provided, however, that for purposes of this subsection (i), no
Change of Control will be over as a result of acquisition of Voting Securities:
(a) directly from or by the Company, (b) by any employee benefit plan (or
related trust) sponsored or maintained by the Company, or (c) by any corporation
pursuant to a transaction that complies with clauses a), b) and c) of subsection
(iii) of this Section; or

(2)
individuals who, as of the date this Plan was adopted by the Board of Directors
(the “Approval Date”), constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a director subsequent to the Approval Date whose
election, or nomination for election by the shareholders of the Company, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered a member of the Incumbent Board, unless such
individual’s initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a person other than the Incumbent Board; or

(3)
consummation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case unless, following such Business
Combination,

(i)
all or substantially all of the individuals and entities who were the beneficial
owners of the outstanding Common Stock and the Voting Securities of the Company
immediately prior to such Business Combination have direct or indirect
beneficial ownership, respectively, of more than 50% of the then outstanding
shares of common stock, and more than 50% of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, of the corporation resulting from such Business Combination



15

--------------------------------------------------------------------------------





(which, for purposes of this clause) and clauses b) and c), shall include a
corporation that as a result of such transaction owns the Company or all or
substantially all of the assets of the Company either directly or through one or
more subsidiaries), and
(ii)
except to the extent that such ownership existed prior to the Business
Combination, no person (excluding any corporation resulting from such Business
Combination or any employee benefit plan or related trust of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 30% or more of the then outstanding shares of common
stock of the corporation resulting from such Business Combination or 30% or more
of the combined voting power of the then outstanding voting securities of such
corporation, and

(iii)
at least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or

(iv)
approval by the shareholders of the Company of a plan of complete liquidation or
dissolution of the Company.

(b)
Treatment of Incentives in Connection with a Change in Control. Upon a Change in
Control where the Company is not the surviving corporation (or survives only as
a subsidiary of another corporation), all outstanding Incentives shall be
assumed by, or substituted with comparable awards by, the surviving corporation
(or a parent or subsidiary of the surviving corporation). In the event that the
surviving corporation in a Change in Control refuses to assume or substitute for
an Incentive, the Incentive will become fully vested or exercisable immediately
prior to the consummation of such transaction and all forfeiture restrictions on
any or all of such Incentives shall lapse, provided that any Incentives subject
to performance-based vesting shall vest based on the greater of (i) actual
performance as of the Change in Control or (ii) target performance, pro-rated
based on the period elapsed between the beginning of the applicable performance
period and the date of the Change in Control. Unless the Incentives shall be
assumed by, or substituted with comparable awards by, the surviving corporation
(or a



16

--------------------------------------------------------------------------------





parent or subsidiary of the surviving corporation), the Committee, without the
need for the consent of any Participant may either (i) allow all Participants to
exercise such options, SARs and purchase rights, to the extent then exercisable
or to become exercisable upon the transaction, within a reasonable period prior
to the consummation of the Change in Control and cancel any such Incentives that
remain unexercised upon consummation of the Change in Control, and/or (ii)
cancel any or all of such outstanding Incentives in exchange for a payment (in
cash and/or in securities and/or other property) in an amount equal to the
amount that the Participant would have received (net of the exercise or purchase
price with respect to any options, SARs or purchase rights) if such vested
Incentives were settled or distributed, or such vested options, SARs and
purchase rights were exercised, immediately prior to the consummation of the
Change in Control. Options, SARs and purchase rights with exercise or purchase
prices that equal or exceed the then Fair Market Value of the shares of Common
Stock in the transaction may be cancelled without any consideration therefor.

Article 13.     Definition of Fair Market Value.
“Fair Market Value” of Common Stock shall be determined for purposes of this
Plan, as follows: (a) if it is listed on an established stock exchange or any
automated quotation system that provides sale quotations, the closing sale price
for a share on such exchange or quotation system on the applicable date, or if
no sale shall have been made on that day, on the next preceding day on which
there was a sale; (b) if it is not listed on any exchange or quotation system,
but bid and asked prices are quoted and published, the mean between the quoted
bid and asked prices on the applicable date, and if bid and asked prices are not
available on such day, on the next preceding day on which such prices were
available; and (c) if it is not regularly quoted, the fair market value of a
share on the applicable date as established by the Committee in good faith.

Article 14.     Clawback Provision.
All Incentives (whether vested or unvested) shall be subject to such recovery or
clawback as may be required pursuant to any applicable federal or other law or
regulation, any applicable listing standard of any national securities exchange
or system on which the Common Stock is then listed or reported or the terms of
the Company’s recoupment, clawback or similar policy as such may be in effect
from time to time, which could in certain circumstances require repayment or
forfeiture of Incentives or any shares of Common Stock or other cash or property
received with respect to the Incentives (including any value received from a
disposition of the shares of Common Stock acquired upon payment of the
Incentives).

Article 15.     Banking Regulatory Provision.
All Incentives shall be subject to any condition, limitation or prohibition
under any financial institution regulatory policy or rule to which MidSouth or
any subsidiary thereof is subject.


17

--------------------------------------------------------------------------------






Article 16.     Non-Qualified Deferred Compensation
It is intended that Incentives that are granted under the Plan be exempt from
treatment as “non-qualified deferred compensation” subject to Section 409A of
the Code. Towards that end, all Incentives are intended to contain such terms as
will qualify the Incentives for one or more exemptions from Section 409A of the
Code. The terms of the Plan and all Incentives shall be construed consistent
with such intent. Notwithstanding the foregoing, however, the Company shall not
be liable to any participant or any other person if an Incentive is subject to
Section 409A of the Code or the participant or other person is otherwise subject
to any additional tax, interest or penalty for failure of an Incentive to comply
with, or be exempt from, Section 409A of the Code.
The time and form of payment of an Incentive shall be as set forth in the
Incentive Agreement. If the time of payment is not set forth in the Incentive
Agreement, and the Incentive is not otherwise exempt from Section 409A of the
Code, then the time of payment shall be within two and one-half months after the
end of the later of the calendar year or fiscal year of the Company that employs
the participant in which the Incentive becomes vested and no longer subject to a
substantial risk of forfeiture within the meaning of Section 409A of the Code.
NQOs and SARs are intended to be exempt stock rights under Section 409A of the
Code. ISOs and restricted stock are exempt by definition from Section 409A of
the Code.

Article 17.     Effective Date
The Plan shall become effective (the “Effective Date”) at such time as the Board
of Directors of MidSouth approve the Plan, contingent upon the approval of the
shareholders of the Company by a majority of the votes cast at a duly held
meeting of the shareholders at which a quorum representing a majority of all
outstanding voting stock is, either in person or by proxy, present and voting on
the Plan. Incentives may be awarded on and after the Effective Date, except no
Restricted Stock may be granted and no Incentives may be settled in shares of
Common Stock unless and until the shareholders so approve the Plan.


18